This is an appeal from a judgment of conviction against the defendant, John Northcutt, for the murder of one Jim Lawrence. Upon a trial to a jury in the superior court of Okmulgee county, defendant was convicted of murder with punishment fixed at life imprisonment. On the 17th day of May, 1920, judgment was pronounced in conformity with the verdict rendered, and an appeal from such judgment was taken to this court by filing herein a duly authenticated case-made, with petition in error attached, on the 11th day of November, 1920. The court has granted extensions of time in which to file brief, to counsel for the defendant, before and after the cause was submitted on March 8, 1922. No brief, however, has been filed in behalf of this defendant, nor was any appearance made at the time the cause was submitted to present to this court an oral argument.
The court has held: *Page 411 
"In a homicide case, where the defendant appeals from a judgment of conviction and no brief is filed or oral argument made, this court will examine the record and the evidence and, if no error prejudicial to the substantial rights of the defendant is apparent, will affirm the judgment." Lewis v. State,12 Okla. Cr. 357, 157 P. 271.
The evidence discloses that the homicide was committed on a public highway about a mile west of the town of Kusa, in Okmulgee county, Okla., on the 23rd day of November, 1919, which was Sunday. The question for the jury on the evidence was whether the act was justifiable in self-defense, as claimed by the defendant, or murder as testified by the state's witnesses.
We do not deem it necessary to give a synopsis of the evidence; suffice it to say, that the testimony of the state's witnesses is amply sufficient to support the verdict and judgment, while the unsupported testimony of the defendant would tend to justify him. The weight of the evidence and the question of the credibility of the witnesses was solely for the jury's determination. This court will not reverse a judgment of conviction merely because of conflict in the evidence.
The instructions cover the law of the case as applicable to the evidence; the trial judge giving several instructions on the law of self-defense which would have authorized a jury to acquit the defendant had they believed the defendant's testimony, or if the same created a reasonable doubt of his guilt.
After a careful examination of the information, the plea, the minutes of the trial, the verdict, the judgment and sentence, and the evidence, the conclusion is reached that no error prejudicial to the rights of the defendant is apparent, *Page 412 
and that the defendant was fairly tried and properly convicted.
The judgment is therefore affirmed.
BESSEY and DOYLE, JJ., concur.